
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.58



AGILENT TECHNOLOGIES, INC.
1999 NON-EMPLOYEE DIRECTOR STOCK PLAN

(Amended and Restated Effective November 1, 2005)


PART I.    PLAN ADMINISTRATION AND ELIGIBILITY

        1.     Purpose.    The purpose of this 1999 Non-Employee Director Stock
Plan (the "Plan") of Agilent Technologies, Inc. (the "Company") is to encourage
ownership in the Company by outside directors of the Company (each, a
"Non-Employee Director," or collectively, the "Non-Employee Directors") whose
continued services are considered essential to the Company's continued progress
and thus to provide them with a further incentive to remain as directors of the
Company.

        2.     Administration.    The Board of Directors (the "Board") of the
Company or any committee (the "Committee") of the Board that will satisfy
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and any regulations promulgated thereunder, as from time to time in
effect, including any successor rule ("Rule 16b-3"), shall supervise and
administer the Plan. The Committee shall consist solely of two or more
non-employee directors of the Company, who shall be appointed by the Board. A
member of the Board shall be deemed to be a "non-employee director" only if he
or she satisfies such requirements as the Securities and Exchange Commission may
establish for non-employee directors under Rule 16b-3. Members of the Board
receive no additional compensation for their services in connection with the
administration of the Plan.

        The Board or the Committee may adopt such rules or guidelines, as it
deems appropriate to implement the Plan. The Board or the Committee shall
determine all questions of interpretation of the Plan or of any shares issued
under it and such determination shall be final and binding upon all persons
having an interest in the Plan. Any or all powers and discretion vested in the
Board or the Committee under this Plan may be exercised by any subcommittee so
authorized by the Board or the Committee and satisfying the requirements of
Rule 16b-3.

        3.     Participation in the Plan.    Each member of the Board who is not
an employee of the Company or any of its subsidiaries or affiliates shall be
eligible to receive payment for his or her Annual Retainer (as defined in
Section 12 below) under the Plan.

        4.     Stock Subject to the Plan.    The maximum number of shares of the
Company's $0.01 par value Common Stock ("Common Stock") which may be issued
under the Plan shall be One Million (1,000,000). The limitation on the number of
shares that may be issued under the Plan shall be subject to adjustment as
provided in Section 10 of the Plan.

--------------------------------------------------------------------------------



        If any outstanding option or grant of Common Stock under the Plan for
any reason expires or is terminated without having been vested or exercised in
full, the shares allocable to the unexercised portion of such option or the
grant of Common Stock shall again become available for grant pursuant to the
Plan.

PART II.    TERMS OF THE PLAN

        5.     Term of the Plan.    The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
shareholders of the Company as described in Section 15 of the Plan. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 11 of the Plan.

        6.     Time for Granting Options.    No options shall be granted, and no
Deferred Share grant (as provided for in Section 7(c) and 7(d) below) shall be
made, after the date on which this Plan terminates. The applicable terms of this
Plan, and any terms and conditions applicable to the options granted or shares
issued prior to such date, shall survive the termination of the Plan and
continue to apply to such options and shares.

        7.     Terms and Conditions.

        (a)   Compensation.    Except for the Non-Executive Chairman, each
Non-Employee Director's Annual Retainer shall consist of an option to purchase
shares of Common Stock (an "Option Payment") in an amount equivalent to
sixty-five thousand dollars ($65,000.00) and sixty-five thousand dollars
($65,000.00) payable in cash in four (4) quarterly installments (the "Cash
Payment").

        In addition, Non-Employee Directors who serve as the chairperson of a
Board committee shall be entitled to a "Committee Chair Premium". Specifically,
the chairpersons of both the Compensation Committee and the Audit and Finance
Committee of the Board, provided they are not the Non-Executive Chairman, shall,
on an annual basis, receive an additional ten thousand dollars ($10,000.00) in
cash and the chairperson of all other Board committees, provided that they are
not the Non-Executive Chairman, shall, on an annual basis, receive an additional
five thousand dollars ($5000.00) in cash.

        The Non-Executive Chairman shall receive an Annual Retainer that shall
consist of an option to purchase shares of Common Stock (an "Option Payment") in
an amount equivalent to sixty-five thousand dollars ($65,000.00) and two hundred
sixty thousand dollars ($260,000.00) in cash. The Non-Executive Chairman shall
not be eligible to receive any Committee Chair Premiums.

        (b)   Option Payment.    Each option granted under this Plan shall be a
non-statutory option and shall be evidenced by a written agreement in such form
as the Board or Committee shall from time to time approve, which Agreements
shall comply with and be subject to the following terms and conditions and such
additional terms and conditions as may be determined by the Board or Committee:

--------------------------------------------------------------------------------



        (i)    Date of Payment.    For each Plan Year, an option constituting
the Option Payment shall be granted in the prior Plan Year automatically on the
date that the Company makes its regular annual grant of equity awards to
employees who are officers of the Company within the meaning of Section 16 of
the Exchange Act; provided, that in the case of a Non-Employee Director who
subsequently ceases to be a member of the Board of Directors for any reason on
or prior a Vesting Date as provided in Section 7(v) below, except as provided in
Section 7(vi) below, such option shall be automatically cancelled to the extent
not yet exercisable on the date of such cessation, and the shares that were
subject to the unexercisable portion thereof shall become available for future
grant under the Plan (unless the Plan has terminated).

        (ii)   Number of Shares Subject to Option.    The number of shares to be
subject to any option granted pursuant to the Plan shall be an amount necessary
to make such option equal in value, using an option valuation model, as
determined by the Board or Committee, to sixty-five thousand dollars ($65,000).
The value of the option will be calculated by assuming that the value of an
option to purchase one share of Common Stock equals the product of (i) the
Multiplier, as defined below, and (ii) the average Fair Market Value of a share
of Common Stock for the period described below ending on the date of grant.

        The number of shares represented by an option granted pursuant to the
Plan shall be determined by multiplying the number of shares determined in
Section 7(b)(ii) above by a multiplier determined using an option valuation
method (the "Multiplier"). The Board or the Committee shall determine the
Multiplier prior to the option grant made with respect to any succeeding Plan
Year. The number of shares to be subject to the option shall be equal to the
number of whole shares determined as follows:

$65,000.00

--------------------------------------------------------------------------------

  = Number of shares The average Fair Market Value for the 20 trading days
ending prior to the grant date.   x Multiplier    

        (iii)  Price of Options.    The exercise price of the option will be the
Fair Market Value of the Common Stock on the date of grant.

        (iv)  Exercise of Options.    Options may be exercised only by written
notice to the Company at its head office accompanied by payment in cash of the
full consideration for the shares as to which they are exercised.

        (v)   Vesting and Term of Option.    Except as provided in
Section 7(vi) below, the option will vest and become exercisable in four
(4) twenty-five percent (25%) increments (the date as of which an increment
vests a "Vesting Date"). The first Vesting Date shall be the date of the annual
shareholders meeting next following the grant date, and an increment shall vest
as of the first Vesting Date only with respect to

--------------------------------------------------------------------------------



Non-Employee Directors who will continue as members of the Board following the
shareholders meeting. The second, third and fourth Vesting Dates shall be the
dates six months, nine months and one year, respectively, following the grant
date. An increment shall vest and become exercisable on the second, third or
fourth Vesting Date only to the extent the Non-Employee Director continues as a
member of the Board on the Vesting Date. No option shall be exercisable after
the expiration of ten (10) years from the date upon which such option is
granted.

        (vi)  Exercise by Representative Following Death of Director.    A
Non-Employee Director, by written notice to the Company, may designate one or
more persons (and from time to time change such designation) including his or
her legal representative, who, by reason of his or her death, shall acquire the
right to exercise all or a portion of the option. If the person or persons so
designated wish to exercise any portion of the option, they must do so within
the term of the option as provided in Section 7(b)(v). Any exercise by a
representative shall be subject to the provisions of this Plan.

        (vii) Options Nontransferable.    Unless determined otherwise by the
Board or the Committee, each option granted under the Plan by its terms shall
not be transferable by the optionee otherwise than by will, or by the laws of
descent and distribution, and shall be exercised during the lifetime of the
optionee only by him. No option or interest therein may be transferred,
assigned, pledged or hypothecated by the optionee during his or her lifetime,
whether by operation of law or otherwise, or be made subject to execution,
attachment or similar process.

        (c)   Annual Deferred Share Credit.    For each Plan Year, each
Non-Employee Director shall be credited under the Agilent Technologies, Inc.
2005 Non-Employee Director Deferred Compensation Plan (the "Deferred
Compensation Plan"), as of the later of March 1st of each Plan Year (or if
March 1 is not a business day the next succeeding business day) or the first
business day following the annual shareholders meeting, with a deemed investment
in shares of Common Stock ("Shares"), as that term is defined under the Deferred
Compensation Plan), with a Fair Market Value of sixty-five thousand dollars
($65,000), determined as provided below. The Shares shall vest in four
(4) twenty-five percent (25%) increments each three (3) months from the date of
credit, provided the Non-Employee Director continues in Board service on the
vesting date. Shares credited under this Section 7(c) shall be issued from this
Plan.

        The number of Shares subject to an Annual Deferred Share Credit shall be
equal to the number of whole Shares determined as follows:

$65,000.00

--------------------------------------------------------------------------------

  = Number of shares The average Fair Market Value for the 20 trading days
ending prior to the grant date        

--------------------------------------------------------------------------------



        (d)   Deferred Share Credit for New Directors.    Effective as of
November 1, 2005, each newly appointed Non-Employee Director shall be credited
under the Deferred Compensation Plan, as of the date service commences as a
Non-Employee Director, with Shares (as that term is defined under the Deferred
Compensation Plan) with a Fair Market Value of one hundred thirty thousand
dollars ($130,000.00), determined as provided below. The Shares shall vest in
four (4) twenty-five percent (25%) increments each three (3) months from the
date of credit, provided the Non-Employee Director continues in Board service on
the vesting date. Shares credited under this Section 7(d) shall be issued from
this Plan.

        The number of Shares subject to a grant under this Section 7(d) shall be
equal to the number of whole shares determined as follows:

$130,000.00

--------------------------------------------------------------------------------

  = Number of shares The average Fair Market Value for the 20 trading days
ending prior to the grant date        

        (e)   Cash Payment and Committee Chair Premiums.    Unless a
Non-Employee Director has properly elected to defer all or part of the cash
component of his or her Annual Retainer and Committee Chair Premium under a
deferred compensation plan sponsored by the Company, all Cash Payments shall be
made in four (4) quarterly installments (provided the Non-Employee Director
continues as a Board member on the installment date). Committee Chair Premiums
shall be made in a lump sum payment as soon as practicable following the later
of March 1 of each Plan Year (or, if March 1 is not a business day, on the next
succeeding business day) or the first business day following the annual
shareholders meeting.

        (f)    Special Compensation.    The Board or the Committee may, from
time to time, deem it appropriate and may provide certain Non-Employee Directors
with additional compensation ("Special Compensation") under this Plan. Such
Special Compensation shall be in the form of a grant of Common Stock or stock
options subject to terms, conditions and restrictions established by the Board
or Committee at the time of the grant.

        (g)   Form of Issuance of Shares.    Any shares issued under the Plan
shall be in either book entry form or in certificate form pursuant to the
instructions given by the Non-Employee Director to the Company's transfer agent.

        (h)   Transferability.    In the event of a Non-Employee Director's
death, all of such person's rights to receive any accrued but unpaid Option
Payment and/or Special Compensation will transfer to the maximum extent
permitted by law to such person's beneficiary. Each Non-Employee Director may
name, from time to time, any beneficiary or beneficiaries (which may be named
contingently or successively) as his or her beneficiary for purposes of this
Plan. Each designation shall be on a form prescribed by the Committee, will be
effective only when delivered to the Company and when

--------------------------------------------------------------------------------



effective will revoke all prior designations by the Non-Employee Director. If a
Non-Employee Director dies with no such beneficiary designation in effect, such
person's beneficiary shall be his or her estate and such person's payments will
be transferable by will or pursuant to laws of descent and distribution
applicable to such person.

PART III.    GENERAL PROVISIONS

        8.     Assignments.    The rights and benefits under this Plan may not
be assigned except for the designation of a beneficiary as provided in
Section 7.

        9.     Limitation of Rights.

        (a)   No Right to Continue as a Director.    Neither the Plan, nor the
issuance of shares of Common Stock, nor the grant of special Compensation, nor
any other action taken pursuant to the Plan, shall constitute or be evidence of
any agreement or understanding, express or implied, that the Company will retain
a director for any period of time, or at any particular rate of compensation.

        (b)   No Stockholders' Rights for Options.    An optionee shall have no
rights as a stockholder with respect to the shares covered by his or her options
until the date of the issuance to him of a stock certificate therefor or the
making of a book entry with the Company's transfer agent, and no adjustment will
be made for dividends or other rights for which the record date is prior to the
date such certificate is issued.

        10.   Adjustments in Present Stock.    In the event of any merger,
consolidation, reorganization, recapitalization, stock dividend, stock split, or
other change in the corporate structure or capitalization affecting the
Company's present Common Stock, at the time of such event the Board or the
Committee shall make appropriate adjustments to the number (including the
aggregate numbers specified in Section 4) and kind of shares to be issued under
the Plan and the price of any Stock Option.

        11.   Amendment and Termination of the Plan.

        (a)   Amendment and Termination.    The Board may at any time amend,
alter, suspend, or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the awards
granted to any Non-Employee Director theretofore made, without his or her
consent. In addition, to the extent necessary and desirable to comply with any
applicable law, regulation or stock exchange rule, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.

        (b)   Effect of Amendment or Termination.    Any such amendment or
termination of the Plan shall not affect any Stock Option already granted and
such Stock Options shall remain in full force and effect as if this Plan had not
been amended or terminated.

--------------------------------------------------------------------------------



        12.   Definitions.

        "Annual Retainer" shall mean the amount to which a Non-Employee Director
will be entitled to receive for serving as a director in a relevant Plan Year,
but shall not include reimbursement for expenses, fees associated with service
on any committee of the Board or fees with respect to any other services to be
provided to the Company.

        "Fair Market Value" shall mean, as of any date, the average of the
highest and lowest quoted sales prices for the Common Stock as of such date (or
if no sales were reported on such date, the average on the last preceding day a
sale was made) as quoted on the stock exchange or national market system on
which the Common Stock is listed, with the highest trading volume, as reported
in such source as the Company shall determine.

        "Non-Executive Chairman" shall mean the Non-Employee Director who is
appointed to serve as the Chairman of the Board.

        "Plan Year" shall mean the year beginning March 1 and ending
February 28, or February 29, as the case may be.

        13.   Notice.    Any written notice to the Company required by any of
the provisions of this Plan shall be addressed to the Secretary of the Company
and shall become effective when it is received.

        14.   Governing Law.    This Plan and all determinations made and
actions taken pursuant hereto shall be governed by the law of the State of
Delaware and construed accordingly.

        15.   Shareholder Approval.    The Plan shall be subject to approval by
the shareholders of the Company within twelve (12) months after the date the
Plan is adopted. Such shareholder approval shall be obtained in the degree and
manner required under applicable state and federal law and any stock exchange
rules.

        16.   Annual Maximum Shares.    Subject to adjustments as provided in
Section 10 of the Plan, the maximum number of shares that can be granted to each
Non-Employee Director under the Plan is 150,000 shares per year.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.58



AGILENT TECHNOLOGIES, INC. 1999 NON-EMPLOYEE DIRECTOR STOCK PLAN (Amended and
Restated Effective November 1, 2005)
